******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     ANDA WEYHER v. HARRY F. WEYHER III
                (AC 37538)
                Gruendel, Alvord and West, Js.*
       Argued January 19—officially released April 19, 2016

  (Appeal from Superior Court, judicial district of
        Stamford-Norwalk, S. Richards, J.)
  Harry F. Weyher III, self-represented, the appel-
lant (defendant).
  Gary I. Cohen, with whom, on the brief, was Yakov
Pyetranker, for the appellee (plaintiff).
                           Opinion

   ALVORD, J. The defendant, Harry F. Weyher III,
appeals from the trial court’s ruling on his postjudgment
motion to correct, modify or vacate an arbitration
award that divided personal property in the marital
estate between him and his former spouse, the plaintiff,
Anda Weyher. On appeal, the self-represented defen-
dant claims that the court (1) ‘‘erred ab initio in unilater-
ally ordering binding arbitration [with] respect [to] the
division of [the parties’] personal property’’ in the July
12, 2013 judgment of dissolution,1 (2) improperly con-
cluded that he failed to prove that the arbitration pro-
ceeding was not conducted in accordance with chapter
909 of the General Statutes, as required by General
Statutes § 46b-66 (c),2 (3) improperly concluded that he
failed to prove that the arbitrator exceeded his authority
in the allocation of the assets, and (4) demonstrated
bias against him that deprived him of a key witness at
the hearing on his motion. We disagree and, accord-
ingly, affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our review of the defendant’s claims. Following
a contested trial, the court, S. Richards, J., dissolved
the parties’ twenty-nine year marriage. There were sig-
nificant assets in the marital estate. In its memorandum
of decision, the court issued orders with respect to, inter
alia, the marital residence, alimony, and postsecondary
educational support for their daughter. With respect to
the parties’ personal property, the dissolution judgment
provided as follows: ‘‘The personal property of the par-
ties consisting of furniture and furnishings shall be
divided by agreement between the parties within thirty
(30) days from the date hereof. If the parties are not
able to agree, then ownership of any disputed assets
shall be decided by binding arbitration to be conducted
by Roger Grenier or some other independent arbitrator
appointed by the court, with the fees therefor to be
divided equally between the parties. The plaintiff shall
retain her personal jewelry free and clear of any claim
by the defendant. The defendant shall retain his grand-
mother’s diamond, his mother’s Piaget watch and gold
necklace and other inherited paintings, sculptures and
antiques free and clear of any claim by the plaintiff.’’
The parties, who were represented by counsel, did not
appeal from the dissolution judgment.
   One month after judgment was rendered, the parties
entered into a stipulation agreement that was submitted
to and approved by the court, Hon. Stanley Novack,
judge trial referee, on August 13, 2013. In paragraph 9
of the parties’ stipulation, they agreed to the following:
‘‘The parties agree to divide their personal property,
household furniture and furnishings as ordered by the
court in its Memorandum of Decision. For the avoid-
ance of doubt, it is acknowledged by the parties that
items inherited or gifted from their respective families
will inure to the benefit of that party.’’ (Emphasis omit-
ted.) On November 12, 2013, the defendant filed a post-
judgment motion for contempt and for an order to
compel arbitration against the plaintiff, claiming that
she ‘‘knowingly and willfully violated’’ the court’s orders
‘‘by refusing to actively participate with the binding
arbitration being conducted by Roger Grenier in order
to effectuate the division of the parties’ personal
property.’’
   The parties thereafter proceeded to arbitration con-
ducted by Grenier, and the defendant withdrew his
motion for contempt. Grenier issued his arbitration
award on January 21, 2014. On February 19, 2014, the
defendant, now a self-represented party, filed a motion
to correct, modify or vacate the arbitration award. The
defendant’s primary claim was that the arbitrator
exceeded the scope of his authority as set forth in the
memorandum of decision and stipulation ‘‘by consider-
ing and accounting for property already awarded to the
defendant by the court and then making an adjustment
in the plaintiff’s favor . . . .’’ Specifically, the defen-
dant claimed that he was deprived of his mother’s Ebel3
watch.4 The defendant’s motion acknowledged that the
plaintiff had disposed of the watch prior to the arbitra-
tion proceeding, and, therefore, he requested that ‘‘a
new watch of the same or similar value and model be
procured by the plaintiff . . . .’’ The defendant did not
argue in his motion that the court’s order requiring
binding arbitration was void or invalid.
   A hearing on the defendant’s motion, and the plain-
tiff’s opposition to that motion, was held before the
court, S. Richards, J., on September 2, 2014. At that
time, the defendant raised the issue of the court’s
authority to order binding arbitration with respect to
the parties’ personal property in its July 16, 2013 memo-
randum of decision. The defendant argued: ‘‘[T]he court
was not empowered to order arbitration. The parties did
not agree to have the court delegate its responsibility to
an arbitrator. There was no arbitration agreement, and
it does require the consent of both parties per Section
46b-66 in family matters in the Connecticut General
Statutes.’’ The defendant’s second argument was that
‘‘the proceedings did not constitute arbitration. There
were no established arbitration rules from the outset
during, after, implemented at any time during this pro-
cess. There was no agreement to arbitrate as required
by [§] 52-410 of the statutes. There was no arbitration
agreement setting forth the conditions and parameters
of the arbitration.’’ His final argument was that the
‘‘outcome’’ of the proceeding was ‘‘flawed’’ because the
arbitrator’s award was contrary to the orders contained
in the court’s July 16, 2013 memorandum of decision
and the August 13, 2013 court-approved stipulation with
respect to the Ebel watch.5 When the court asked the
defendant whether he had any evidence regarding the
valuation of any of the assets in dispute, including the
watch at issue, he responded: ‘‘None whatsoever.’’
   The plaintiff argued that the balance of the arbitration
award was adjusted by the arbitrator to account for the
property previously awarded to the defendant. Further,
she claimed that the court’s order for binding arbitration
was set forth in the dissolution judgment, which was
never appealed by the defendant. At that time, the defen-
dant was represented by counsel. He could have chal-
lenged the judgment or availed himself of other
available procedural remedies. Moreover, the plaintiff
stated that the defendant had agreed to binding arbitra-
tion in the August 13, 2013 court-approved stipulation.
Finally, the plaintiff argued that the division of the dis-
puted assets by the arbitrator was proper because the
memorandum of decision and the stipulation did not
require that the allocation be based on the value of
the items.
   The court issued its decision denying the defendant’s
motion to correct, modify or vacate the arbitration
award on December 19, 2014. The court stated that the
signatures on the judgment file and the August 13, 2013
stipulation indicated that ‘‘the parties intended to . . .
resolve their differences relating to their personal prop-
erty by way of binding arbitration.’’ The court further
stated that ‘‘[a]lthough the defendant’s motion alleges
numerous claims of error, the defendant’s evidence was
insufficient to prove that the arbitration award should
be vacated or that the arbitrator exceeded his author-
ity.’’ On January 5, 2015, the defendant filed a motion
for articulation, requesting further clarification of the
court’s order. The defendant also filed an appeal from
the court’s December 19, 2014 order at that time.
   On June 5, 2015, the court issued a memorandum
of decision in response to the defendant’s motion for
articulation. Again the court referenced the procedural
history relating to the parties’ stipulation and the defen-
dant’s motion to compel the arbitration. The court addi-
tionally noted that the defendant failed to challenge the
authority of the court to order binding arbitration in
his motion to correct, modify or vacate the arbitration
award. Nevertheless, the court recognized its failure to
obtain the parties’ consent to binding arbitration prior
to the rendering of the dissolution judgment: ‘‘Notwith-
standing the foregoing, the court is well aware of the
requirements enumerated in Gen[eral] Statutes § 46b-
66 that pertain to instances in which the parties have
agreed to binding arbitration in an action for dissolution
of marriage and surmises that it must have inadvertently
ordered binding arbitration in said memorandum of
decision, the original one and as corrected, after
reviewing the parties’ proposed orders, briefs and other
voluminous exhibits.’’ With respect to the remainder of
the defendant’s requests, the court declined to address
them and relied on its prior rulings in its December 19,
2014 decision.
                              I
   We first address the defendant’s claim that the ‘‘trial
court erred ab initio in unilaterally ordering binding
arbitration [with] respect [to] the division of personal
property’’ in the July 13, 2013 dissolution judgment, as
corrected by the court’s July 16, 2013 memorandum
of decision. The defendant emphasizes that the court
admitted that it ‘‘inadvertently’’ included the order for
binding arbitration in the judgment, and he argues that
it was ‘‘beyond the authority of the court to mandate
binding arbitration.’’ See General Statutes § 46b-66 (c).
   We note that the defendant, who was represented by
counsel throughout the dissolution proceedings,
advanced no objection whatsoever to the binding arbi-
tration order until the arbitrator issued the arbitration
award. In the defendant’s proposed orders filed prior
to the court’s dissolution judgment, the defendant
expressly requested the following order: ‘‘The parties
shall equitably divide their remaining personal property.
If the parties are unable to reach agreement regarding
such equitable division within thirty (30) days after
judgment, the matter will be submitted to a neutral
arbitrator for binding arbitration, whose fees shall be
paid equally by the parties. The court shall retain juris-
diction to enforce and effectuate this provision.’’ The
plaintiff’s proposed orders contained a similar request:
‘‘The personal property of the parties, consisting of
furniture and furnishings, shall be divided by agreement
between the parties within 30 days. If they are not able
to agree, then ownership of any disputed assets shall
be decided by binding arbitration to be conducted by
Roger Grenier or some other independent arbitrator
appointed by the court, with the fees therefor to be
divided equally between the parties.’’ The court’s judg-
ment of dissolution incorporated the parties’ requested
arbitration language from their proposed orders with
respect to effectuating the division of their personal
property.
  We also note, as emphasized by the trial court, that
the defendant signed the August 13, 2013 stipulation
that required the division of the personal property ‘‘as
ordered by the court . . . .’’ Furthermore, when the
plaintiff initially failed to proceed with arbitration, the
defendant promptly filed a motion for contempt against
her and sought a court order compelling her to proceed
with the arbitration. The record indicates that the defen-
dant voluntarily attended the arbitration and partici-
pated in the proceedings. Only after the arbitration
award was issued did the defendant claim that the court
had no authority to order the binding arbitration, this
argument first surfacing at the September 2, 2014 hear-
ing on his motion to correct, modify or vacate the award.
  Despite the parties’ embracing the tool of binding
arbitration throughout their dissolution submissions,
the defendant is correct that the court failed to comply
with § 46b-66 (c) when it included the binding arbitra-
tion provision in the dissolution judgment. Section 46b-
66 (c) sets forth the procedure to be following by the
trial court when the parties in a dissolution proceeding
agree to binding arbitration. Any agreement to arbitrate
is subject to the provisions of chapter 909 of the General
Statutes provided the court makes a thorough inquiry
and is satisfied that each party has entered into the
agreement voluntarily and without coercion, that the
agreement is fair and equitable under the circum-
stances, and that the agreement does not include issues
related to child support, visitation and custody. If the
court is satisfied that those requirements have been
met, any such arbitration award shall be confirmed,
modified or vacated in accordance with the provisions
of chapter 909. Chapter 909 of the General Statutes,
entitled ‘‘Arbitration Proceedings,’’ contains additional
requirements, including, inter alia, the need for a written
agreement, the meeting of time deadlines, and the pro-
cedure for confirming, modifying or vacating an arbitra-
tion award. It is undisputed that there was no
compliance with § 46b-66 (c) or chapter 909 of the Gen-
eral Statutes.
  It also is undisputed, however, that the defendant did
not appeal from the dissolution judgment that included
the court’s order for binding arbitration to effectuate
the division of the parties’ disputed personal property.
The defendant first raised the issue of the authority of
the court to issue such an order at the September 2,
2014 hearing, which was more than one year after the
dissolution judgment was rendered. Unless the court
lacked subject matter jurisdiction as claimed by the
defendant,6 he cannot now collaterally attack that
judgment.
   ‘‘[D]issolution courts are not vested with the author-
ity to order parties to submit to arbitration absent a
voluntary agreement. . . . Pursuant to . . . § 46b-66
(c), parties may agree, with the court’s permission, to
pursue arbitration to resolve certain issues related to
their dissolution. A court does not, however, have the
authority to order parties to submit such issues to arbi-
tration absent a voluntary arbitration agreement exe-
cuted between the parties. Arbitration is a creature
of contract and without a contractual agreement to
arbitrate there can be no arbitration. . . . [T]he basis
for arbitration in a particular case is to be found in the
written agreement between the parties. . . . Parties
who have contracted to arbitrate certain matters have
no duty to arbitrate other matters which they have not
agreed to arbitrate. Nor can the courts, absent a statute,
compel the parties to arbitrate those other matters.’’
(Citation omitted; footnote omitted; internal quotation
marks omitted.) Barcelo v. Barcelo, 158 Conn. App. 201,
224–25, 118 A.3d 657, cert. denied, 319 Conn. 910, 123
A.3d 882 (2015).
   Even though the defendant is correct that the court
lacked the authority to order binding arbitration in the
dissolution judgment, absent an executed agreement
by the parties, it does not follow that the court lacked
subject matter jurisdiction when it rendered that judg-
ment. ‘‘Although the court and the parties repeatedly
use the term ‘jurisdiction’ during the proceedings, we
note that the distribution of personal property postdis-
solution does not implicate the court’s subject matter
jurisdiction but, rather, its statutory authority.’’
McLoughlin v. McLoughlin, 157 Conn. App. 568, 575–76
n.5, 118 A.3d 64 (2015).7 Accordingly, although the court
acted improperly when it included the provision requir-
ing binding arbitration, the court did not lack jurisdic-
tion when it rendered its judgment including that
provision. See Budrawich v. Budrawich, 156 Conn.
App. 628, 649–50, 115 A.3d 39, cert. denied, 317 Conn.
921, 118 A.3d 63 (2015).
   The time for the defendant to have challenged the
statutory authority for the court’s order with respect to
binding arbitration was when the dissolution judgment
with that provision was rendered by the court. The
defendant’s attempt to raise the issue now is a collateral
attack upon the dissolution judgment rendered on July
12, 2013. ‘‘Unless a litigant can show an absence of
subject matter jurisdiction that makes the prior judg-
ment of a tribunal entirely invalid, he or she must resort
to direct proceedings to correct perceived wrongs
. . . . A collateral attack on a judgment is a procedur-
ally impermissible substitute for an appeal.’’ (Internal
quotation marks omitted.) Urban Redevelopment Com-
mission v. Katsetos, 86 Conn. App. 236, 244, 860 A.2d
1233 (2004), cert. denied, 272 Conn. 919, 866 A.2d
1289 (2005).
   The defendant did not exercise his opportunity to
appeal that judgment, and there are no facts before us
to warrant a conclusion that there has been a miscar-
riage of justice.8 Accordingly, the defendant’s first
claim fails.
                              II
   The defendant next claims that the court improperly
determined that he failed to prove that the arbitration
proceeding was not conducted in accordance with
chapter 909 of the General Statutes, as required by
§ 46b-66 (c). The defendant argues that he proved that
the award was not timely rendered, that it was not
signed by the arbitrator, that the arbitrator failed to
state the factual basis for his award, and that the arbitra-
tor failed to file the decision with the clerk of the court.
See General Statutes § 52-416; Practice Book § 23-64.
  As previously discussed, the trial court did not enter
the binding arbitration order pursuant to § 46b-66, and,
accordingly, the arbitration proceedings did not follow
the procedures set forth in chapter 909 of the General
Statutes. We therefore look to the language of the sub-
ject provision in the dissolution judgment to determine
whether the court properly denied the defendant’s
motion to correct, modify or vacate the arbitration
award.
  The court’s binding arbitration order simply requires
the parties to divide by agreement their personal prop-
erty consisting of furniture and furnishings within thirty
days of the dissolution judgment. If the parties are not
able to agree, ownership of any disputed assets is to
be decided by binding arbitration to be conducted by
Grenier or another independent arbitrator. The defen-
dant presented no evidence to demonstrate that the
court’s order was not followed. Accordingly, this
claim fails.
                             III
   The defendant next claims that the court improperly
concluded that he failed to prove that the arbitrator
exceeded his authority in the allocation of the assets.
Specifically, the defendant argues that the court had
awarded him his mother’s Ebel watch in the dissolution
judgment, and that the arbitrator failed to consider that
order of the court when he issued his arbitration award.
The defendant claims that the award ‘‘illustrates the
unbalanced allocation by the arbitrator of tangible
assets due to his consideration of nonallocable assets.
. . . The arbitrator specifically awarded to the plaintiff
a diamond watch that the court had expressly awarded
to the defendant . . . .’’
   We have reviewed the arbitration award. Grenier’s
‘‘Personal Property Allocation’’ is detailed and thor-
ough. The award expressly states that the Ebel watch,
which Grenier acknowledged had been allocated to the
defendant in the dissolution judgment, had been sold by
the plaintiff and no longer was available for distribution.
Accordingly, Grenier allocated the watch to the plaintiff
and presumably took this allocation into account when
he divided the numerous remaining assets. In any event,
the defendant did not demonstrate that the personal
property allocation was unfair or inequitable. Moreover,
it is significant that the court’s order did not require
that the allocation be based on the value of the disputed
items. We therefore conclude that the trial court cor-
rectly determined that the defendant failed to prove
that Grenier exceeded the scope of his authority in his
allocation of the disputed assets.
                             IV
   The defendant’s final claim is that the court demon-
strated bias against him that deprived him of a key
witness at the hearing on his motion. The following
additional facts are necessary to resolve this claim.
  The defendant, as a self-represented party, decided
that he wanted Grenier to testify at the September 2,
2014 hearing on his motion to correct, modify or vacate
the arbitration award. The defendant claims that the
court required service of the subpoena to Grenier to
be made in hand by the marshal. The defendant argues
that the court’s ‘‘more stringent standards of service of
process’’ allowed Grenier to evade being served. Conse-
quently, the defendant claims that he ‘‘was deprived of
due process owing to the arbitrary, onerous and biased
requirements of the court.’’
   The defendant does not claim that he raised the issue
of judicial bias at any time during the course of the
proceedings. He could have requested that the judge
recuse herself. ‘‘Claims alleging judicial bias should be
raised at trial by a motion for disqualification or the
claim will be deemed to be waived. . . . A party’s fail-
ure to raise a claim of disqualification at trial has been
characterized as the functional equivalent of consenting
to the judge’s presence at trial.’’ (Citation omitted; inter-
nal quotation marks omitted.) Wendt v. Wendt, 59 Conn.
App. 656, 692, 757 A.2d 1225, cert. denied, 255 Conn.
918, 763 A.2d 1044 (2000).
   Instead, the defendant waited until after the court
rendered its decision on his motion. ‘‘Our Supreme
Court has criticized the practice whereby an attorney,
cognizant of circumstances giving rise to an objection
before or during trial, waits until after an unfavorable
judgment to raise the issue. We have made it clear that
we will not permit parties to anticipate a favorable
decision, reserving a right to impeach it or set it aside
if it happens to be against them, for a cause which was
well known to them before or during the trial.’’ (Internal
quotation marks omitted.) Id., 693.
   Nevertheless, we will address the defendant’s claim
given the grave nature of his accusation. ‘‘Because an
accusation of judicial bias or prejudice strikes at the
very core of judicial integrity and tends to undermine
public confidence in the established judiciary . . . we
. . . have reviewed unpreserved claims of judicial bias
under the plain error doctrine. . . . Plain error exists
only in truly extraordinary situations where the exis-
tence of the error is so obvious that it affects the fairness
and integrity of and public confidence in the judicial
proceedings.’’ (Citations omitted; internal quotation
marks omitted.) Doody v. Doody, 99 Conn. App. 512,
523, 914 A.2d 1058 (2007).
   At the beginning of the September 2, 2014 hearing, the
court inquired as to the whereabouts of the defendant’s
witness. The defendant responded that the marshal was
unable to serve him personally with the subpoena. The
defendant followed that representation with the state-
ment: ‘‘I’m prepared to move forward without his testi-
mony to alleviate some of the congestion in your court
today.’’ After some discussion relative to the binding
arbitration order in the dissolution judgment and the
court-approved stipulation, the court returned to the
issue of the defendant’s witness. The court addressed
the defendant: ‘‘You’ll keep trying to serve the witness
that you’d like to call . . . unless you want to go for-
ward today.’’ The defendant responded: ‘‘I’d like to go
forward today, Your Honor.’’ Thus, the court itself gave
the defendant the option of continuing the matter so
he could procure the attendance of his witness. The
defendant did not avail himself of that opportunity. At
no time during the hearing did the defendant claim that
the court had imposed unreasonable requirements for
service of process or that the court was biased
against him.
  The record is devoid of any indication that the court
was in any way biased against the defendant. We con-
clude that this claim is totally without merit and is a
groundless assault on the integrity of the trial court.
   The judgment is affirmed.
   In this opinion the other judges concurred.
    * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
    1
      The court issued a corrected memorandum of decision on July 16, 2013.
The corrections do not affect our analysis of the claims in this appeal.
    2
      General Statutes § 46b-66 (c) provides: ‘‘The provisions of chapter 909
shall be applicable to any agreement to arbitrate in an action for dissolution
of marriage under this chapter, provided (1) an arbitration pursuant to such
an agreement may proceed only after the court has made a thorough inquiry
and is satisfied that (A) each party entered into such agreement voluntarily
and without coercion, and (B) such agreement is fair and equitable under
the circumstances, and (2) such agreement and an arbitration pursuant to
such agreement shall not include issues related to child support, visitation
and custody. An arbitration award in such action shall be confirmed, modi-
fied or vacated in accordance with the provisions of chapter 909.’’
    3
      The July 16, 2013 memorandum of decision misidentified the watch as
being a Piaget watch, but it is undisputed that it was an Ebel watch.
    4
      Although the defendant claims that the arbitrator improperly awarded
property to the plaintiff that the court previously had awarded to the defen-
dant, the Ebel watch is the only property identified by the defendant in the
pleadings and transcript of the September 2, 2014 hearing as being improp-
erly awarded by the arbitrator to the plaintiff.
    5
      It was clear at the September 2, 2014 hearing that the defendant’s primary
concern was the disposition of the Ebel watch: ‘‘But, at minimum, I want
that watch replaced. It has become a matter of principle. I don’t like coming
here four times, but it’s that important to me. And that concludes my
remarks.’’
    6
      The plaintiff argues that the defendant waived this claim by his conduct
before the trial court. ‘‘[W]aiver is [t]he voluntary relinquishment or abandon-
ment—express or implied—of a legal right or notice. . . . In determining
waiver, the conduct of the parties is of great importance. . . . When a party
consents to or expresses satisfaction with an issue at trial, claims arising
from that issue are deemed waived and may not be reviewed on appeal.’’
(Internal quotation marks omitted.) O’Hara v. Mackie, 151 Conn. App. 515,
522, 97 A.3d 507 (2014).
    We do not address the plaintiff’s claim of waiver because the defendant
argues that the court had no jurisdiction to enter the binding arbitration
order. Our Supreme Court recently has restated the well settled rule that
‘‘[t]he subject matter jurisdiction requirement may not be waived by any
party, and also may be raised by a party, or by the court sua sponte, at any
stage of the proceedings, including on appeal.’’ (Internal quotation marks
omitted.) Keller v. Beckenstein, 305 Conn. 523, 531–32, 46 A.3d 102 (2012).
    7
      ‘‘[A]lthough related, the court’s authority to act pursuant to a statute is
different from its subject matter jurisdiction. The power of the court to hear
and determine, which is implicit in jurisdiction, is not to be confused with
the way in which that power must be exercised in order to comply with
the terms of the statute.’’ (Internal quotation marks omitted.) In re Jose B.,
303 Conn. 569, 573–74, 34 A.3d 975 (2012).
    8
      Even if we were to assume arguendo that the court lacked subject matter
jurisdiction at the time it included the order for binding arbitration in the
dissolution judgment, we would conclude that consideration of the defen-
dant’s claim is not warranted under the facts and circumstances of this
case. ‘‘It often is stated that a challenge to subject matter jurisdiction can
be raised at any time and that [o]nce the question of lack of jurisdiction of
a court is raised, [it] must be disposed of no matter in what form it is
presented . . . and the court must fully resolve it before proceeding with
the case. . . .
   ‘‘Our Supreme Court, however, has stated that there are boundaries to
challenges concerning the issue of subject matter jurisdiction. As we have
only recently observed . . . [t]he modern law of civil procedure suggests
that even litigation about subject matter jurisdiction should take into account
the importance of the principle of the finality of judgments, particularly when
the parties have had a full opportunity originally to contest the jurisdiction of
the adjudicatory tribunal. . . . Under this rationale, at least where the lack
of jurisdiction is not entirely obvious, the critical considerations are whether
the complaining party had the opportunity to litigate the question of jurisdic-
tion in the original action, and, if he did have such an opportunity, whether
there are strong policy reasons for giving him a second opportunity to do
so.’’ (Citations omitted; emphasis omitted; internal quotation marks omit-
ted.) Urban Redevelopment Commission v. Katsetos, supra, 86 Conn.
App. 240–41.
   ‘‘Litigation about whether subject matter jurisdiction exists should take
into account whether the litigation is a collateral or direct attack on the
judgment, whether the parties consented to the jurisdiction originally, the
age of the original judgment, whether the parties had an opportunity origi-
nally to contest jurisdiction, the prevention of a miscarriage of justice,
whether the subject matter is so far beyond the jurisdiction of the court as
to constitute an abuse of authority, and the desirability of the finality of
judgments. Connecticut Pharmaceutical Assn., Inc. v. Milano, 191 Conn.
555, 468 A.2d 1230 (1983) . . . .’’ (Citations omitted; internal quotation
marks omitted.) Morris v. Irwin, 4 Conn. App. 431, 434, 494 A.2d 626 (1985).